                Case 3:21-cv-05259-RSL Document 15 Filed 09/21/21 Page 1 of 2




 1                                                 THE HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7
 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT TACOMA
10 ALEX BELLESILES, an individual,
                                                   No.: 3:21-cv-05259-RSL
11                        Plaintiff,
                                                   ORDER GRANTING UNOPPOSED
12         v.                                      MOTION TO EXTEND DEADLINES
                                                   FOR AMENDMENT OF PLEADINGS
13 TRAVELERS HOME AND MARINE                       AND EXPERT REPORTS
   INSURANCE COMPANY a foreign
14 corporation,

15                        Defendant.
16
17         Based upon Defendant’s Motion, it is hereby ORDERED that the Unopposed Motion
18 to Extend Deadlines for Amendment of Pleadings and Expert Reports is GRANTED. The
19 deadline for amending pleadings and submitting reports from expert witnesses under FRCP

20 are extended to December 5, 2021. All other deadlines set forth in the Minute Order Setting

21 Trial Date & Related Deadlines [Dkt. 13] shall remain the same.

22         IT IS SO ORDERED.
23                                           ptember, 2021.
                    DATED this 21st day of September,
24

25                                            __________________________________
                                              HONORABLE ROBERT S   S. LASNIK
26

     ORDER GRANTING UNOPPOSED MOTION TO EXTEND                    PAGE 1    Bullivant|Houser|Bailey PC
     DEADLINES FOR AMENDMENT OF PLEADINGS AND EXPERT                        925 Fourth Avenue, Suite 3800
                                                                            Seattle, WA 98104
     REPORTS                                                                Telephone: 206-292-8930
                 Case 3:21-cv-05259-RSL Document 15 Filed 09/21/21 Page 2 of 2




 1 Presented by:

 2 BULLIVANT HOUSER BAILEY PC

 3
   By /s/ Jared F. Kiess
 4    Ronald J. Clark, WSBA #43534
      Jared F. Kiess, WSBA #54532
 5    E-mail: jared.kiess@bullivant.com
      E-mail: ron.clark@bullivant.com
 6
   Attorneys for The Travelers Home and Marine Insurance Company
 7
 8   4839-7074-5840.2


 9
10

11

12

13
14

15
16
17

18
19

20

21

22

23

24

25

26

      ORDER GRANTING UNOPPOSED MOTION TO EXTEND              PAGE 2   Bullivant|Houser|Bailey PC
      DEADLINES FOR AMENDMENT OF PLEADINGS AND EXPERT                 925 Fourth Avenue, Suite 3800
                                                                      Seattle, WA 98104
      REPORTS                                                         Telephone: 206-292-8930
